Citation Nr: 1702592	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  11-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970 and from January to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2009, the Veteran filed an informal claim seeking service connection for depression as secondary to his service-connected diabetes mellitus.  Then in August 2010, the Veteran then filed a claim seeking service connection for posttraumatic stress disorder (PTSD), which the RO determined was encompassed by his original claim.  The scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue on appeal as reflected above to include any potentially relevant psychiatric claims raised by the record. 

The Veteran appeared and provided testimony about his service connection claim via videoconference equipment before the undersigned Veterans Law Judge (VLJ) in November 2013.  A transcript of the hearing has been associated with the electronic claims file in Virtual VA.

The Board remanded the claim for service connection for an acquired psychiatric disorder in April 2014 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  While the claim for service connection for an acquired psychiatric disorder was pending on appeal, the Veteran perfected claims for increased ratings for peripheral neuropathy of the bilateral upper extremities.  He also raised the issue of entitlement to a TDIU during the course of those claims.  However, since the Veteran has requested a hearing before the Board on these issues and a hearing has not been scheduled, these issues are not before the Board for adjudication.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. There is no diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed., that is related to a verified stressor event or related to the Veteran's fear of hostile military or terrorist activity.

2. The Veteran's depressive disorder first manifested many years after service separation and is not related to disease or injury or other event in active service.

3. The Veteran's diabetes mellitus, type II has not aggravated his depressive disorder beyond the natural progression of the disease.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, and to include as secondary to his service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in August 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  After the November 2009 denial of service connection for an acquired psychiatric disorder, the Veteran filed a notice of disagreement and asked to have a claim for PTSD considered.  A supplemental notice letter was mailed in October 2010 notifying the Veteran of the criteria to substantiate the claim.  The RO readjudicated the claim in the March 2011 statement of the case.  Both letters informed the Veteran of the evidence required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also notified him that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged any errors in the timing or content of the notice letters.

All necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and personnel records, VA treatment records, records from the Social Security Administration (SSA).  The RO attempted to obtain identified private treatment records.  Multiple attempts to obtain records from Dr. W.M., a private provider were made; however, the RO was unable to obtain copies for review and the Veteran did not submit copies for consideration.  Notably, a January 2010 VA treatment record documents the Veteran's awareness that Dr. W.M. never sent records for review.  He reported that he went to Dr. W.M.'s office and paid for and picked up a copy of his records.  However, he misplaced his records prior to submitting them to VA for review.  While the duty to assist is neither optional nor discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is not always a one-way street; nor is it a "blind alley."  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the veteran only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted).  See also Counts v. Brown, 6 Vet. App. 474, 476 (1994).  Here, the Veteran was aware that VA had been unable to obtain copies of his records and he failed to submit copies that he obtained directly from Dr. W.M.'s office.  Consequently, the Board finds that the duty to assist in this matter has been satisfied and that further attempts to obtain the records are not warranted.

The Veteran submitted witness statements, personal statements, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded VA medical examinations in October 2009 and January 2011.  Both examiners reviewed the claims file, examined the Veteran and provided a detailed examination report.  While the October 2009 examiner provided an adequate opinion with rationale in support of finding no relationship between the Veteran's acquired psychiatric disorder and diabetes mellitus, type II, the examiner did not address whether the Veteran's acquired psychiatric disorder was directly related to service.  Thus, a second examination was scheduled.  In January 2011, the VA examiner found no relationship between the Veteran's acquired psychiatric disorder and service, but did not support the decision with adequate rationale.  Thus, in April 2014 the Board remanded this matter for an addendum opinion.  Per the Board's remand directives, an addendum opinion was obtained in May 2014.  The examiner reviewed the claims file and provided etiology opinions supported by rationale.  Therefore, the addendum opinion is adequate for rating purposes and the Board's remand directives have been substantially completed.  See Stegall, 11 Vet. App. 268.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, related to his service or his service-connected diabetes mellitus, type II.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection requires (1) competent evidence of a current disability; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV); (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  During the pendency of the claim, VA implemented the Diagnostic and Statistical Manual for Mental Disorders, 5th ed., (DSM-5), effective August 4, 2014.  However, the VA Secretary has determined that the DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45, 093, 45,094 (Aug. 4, 2014).  Since the RO certified the Veteran's appeal to the Board prior to August 2014, the DSM-IV is still the governing directive.

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id.  The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, psychosis is considered chronic under 38 C.F.R. § 3.309; however, depressive disorder and PTSD are not listed under 38 C.F.R. § 3.384 as psychosis subject to this presumption.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board has reviewed the evidence, but finds service connection for PTSD is not warranted as the medical evidence does not show a diagnosis of PTSD in conformance with the DSM-IV criteria.  Weighing against the claim are the September 2009 and January 2011 VA examination reports, with a May 2014 addendum opinion.  None of the examiners diagnosed PTSD.  The January 2011 examiner specifically found that the Veteran had not met the DSM-IV criteria for a diagnosis of PTSD.  At that time, the examiner documented the Veteran's combat-related stressors, which included witnessing the bodies of fellow soldiers and civilians.  The Veteran said he reacted with anger and horror.  He also reported that he was shot at in Nha Trang during the Tet Offensive and reacted with fear.  He also indicated that he and his fellow soldiers were being followed by the enemy one night but he did not report experiencing intense fear or horror in relation to the incident. 

The examiner conducted appropriate testing but found the validity profile indicated exaggeration of symptoms.  The examiner stated that the scores should be interpreted with caution.  Regardless, the examiner found the test profile was not indicative of PTSD.  The examiner stated that while two of the three reported stressors met the DSM-IV stressor criteria for PTSD (i.e. witnessing bodies and being shot at), the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner pointed out that the Veteran had worked in the mortuary business for years specializing in embalming.  His occupation suggested a comfort level with corpses that did not appear consistent with reported trauma history involving witnessing combat casualties.  Moreover, his reported difficulties with employment involved dealing with the public; he did not report discomfort or impact of symptoms on the work itself.  He did not report avoidance of specific trauma stimuli and past evaluations did not attribute his agitation and arousal symptoms to military stressors.  The examiner stated that the agitation and arousal symptoms were better accounted for by depression.  The diagnosis was depression.

In support of the claim, VA group therapy records dated January 2011 show PTSD and an April 2014 PTSD screen was positive; however, the January 2011 provider did not administer testing or provide any findings in support of the diagnosis of PTSD.  Unfortunately, these records have little probative value as there is no conclusive diagnosis of PTSD based on the DSM-IV criteria.  Moreover, the January 2011 VA examiner conducted appropriate testing and conclusively found that the Veteran did not meet the criteria for a diagnosis of PTSD per the DSM-IV.  The examiner provided a lengthy explanation indicating why the criteria for a PTSD diagnosis had not been met.  Consequently, the Board finds the January 2011 VA examination report more probative and outweighs the notations in the January 2011 group therapy note and April 2014 PTSD screen.

The Board has considered the Veteran's self-diagnosis of PTSD and while he is competent to report his mental health symptoms, he is not competent to diagnose his condition.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  In a claim of service connection for PTSD, there is a specific legal requirement for a diagnosis, which requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM-IV.  38 C.F.R. § 3.304.  Thus, the diagnosis of PTSD is a complex medical question and the Veteran has not been shown to possess the requisite expertise or knowledge to diagnose it.

In light of the absence of a diagnosis of PTSD in accordance with DSM-IV, service connection for PTSD is denied.  38 C.F.R. § 3.304(f).

In addition, service connection for an acquired psychiatric disability other than PTSD is not warranted on a direct basis.  Here, service treatment records do not show symptoms or treatment of depressive disorder.  Further, VA treatment records, including VA examination reports, do not indicate a relationship between the Veteran's depressive disorder and service.

During a September 2009 VA mental health examination, the Veteran reported that a private provider, Dr. M., treated him sometime between 1999 and 2005 for depression.  He indicated that his mental health began to worsen again following his retirement in November 2007.  The examiner stated that the pattern and frequency of depression symptoms indicated major depressive disorder.  The examiner indicated that it was probable that the Veteran's exacerbation of depressive symptoms was mostly attributable to difficulty adjusting to retirement.  However, an opinion addressing a nexus to service was not provided.

During a January 2011 examination, the Veteran attributed his depression and agitation to his experiences in Vietnam.  As noted above, testing was conducted and the results indicated exaggeration of symptoms.  The validity profile indicated that the Veteran responded to the questions in a purposeful way to portray himself in a negative manner by exaggerating symptoms.  However, the examiner was able to determine that the profile indicated depression, anxiety, and somatic complaints.  The examiner found a diagnosis of Depressive Disorder NOS was appropriate because the course of depression was somewhat unclear due to his inconsistent symptom history and reports.  The examiner stated that the history and reports of symptom progression overall does not appear to be directly linked to claimed in-service stressors.  Accordingly, the examiner found it is less likely than not that the condition is secondary to claimed combat stressors.

In a May 2014 addendum opinion, a different examiner opined that the Veteran's depressive disorder was less likely than not incurred in or caused by service.  She cited the January 2011 examination report findings and stated that she concurred with the examiner's findings.  She added that there is no continuum of treatment that would suggest a link among depressive symptoms and military service.  Further, the Veteran was discharged in 1970, but was not treated for depression until 1999.

The Board has also considered the Veteran's lay statements; however, his statements do not support a finding of service connection for depressive disorder on a direct basis.  In this case, while the Veteran testified that he began having symptoms of PTSD and depression after separation from service in 1970, his testimony is inconsistent with prior reports he made to medical personnel during the course of his treatment.  See Hearing Transcript, November 2013 page 6.  Specifically, during his Board hearing, he testified that upon returning home after separation from service, he reacted to vehicles back-firing and has been depressed since that time.  Id.  However, he did not report to VA examiners or other VA providers that his symptoms manifested at that time.  Per his report to the September 2009 VA examiner, he sought treatment from Dr. W.M. for his mental health somewhere between 1999 and 2005.  See also VA Mental Health Consult, January 26, 2010 (previously treated by Dr. W.M. in 1999); VA Compensation and Pension Examination, January 2011 (treated for depression by a private provider in 1999).

The Board has considered the Veteran's testimony but finds his assertions of having symptoms of depression since separation from service are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Veteran's testimony is inconsistent with prior statements he made to medical providers and as such, his statements alleging onset of depression prior to 1999 are not credible.  The Board finds his statements made to medical providers for the purpose of medical diagnosis or treatment are credible because he had a strong motive to tell the truth to receive a proper diagnosis and treatment.  

Regarding his testimony and belief that his depression is directly related to service, he is not competent to address the etiology of his condition.  See Barr, 21 Vet. App. at 308-09; Charles, 16 Vet. App. at 374.  In a claim of service connection for depressive disorder, the diagnosis and etiology of depressive disorder are complex medical questions and the Veteran has not been shown to possess the requisite expertise or knowledge to diagnose it.

Consequently, without an indication of depressive disorder during service and without competent evidence of a nexus between the disorder and service, the Board finds service connection for depressive disorder is not warranted on a direct basis.

Finally, the Veteran also claimed that his depressive disorder was caused or has been aggravated by his service-connected diabetes mellitus, type II.  However, the evidence does not support his claim.  First, the Veteran is not competent to provide any opinion regarding the relationship between his depression and diabetes as he does not have the medical expertise to make such findings.  A lay witness can provide an "eye-witness" account of visible symptoms.  Cf. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay person not competent to render opinion relating quadriplegia to arthritis, but Veteran's lay evidence alone is competent where the issues are factual in nature, e.g., in-service injury or incident).  Here, the relationship between depression and diabetes cannot be readily observed by laypersons.  The relationship, if any, is a complex medical question and the Veteran has not been shown to possess the requisite expertise or knowledge to address it.  

Second, the medical evidence does not suggest a relationship between diabetes and depressive disorder.  The September 2009 VA examiner noted that during the Veteran's recent VA medical examination, that examiner found the Veteran's diabetes had been well controlled with medication for the past 7 or 8 years.  As such, the September 2009 examiner found it unlikely that diabetes was a significant factor in depression occurring between 1999 and 2005.  The examiner noted the Veteran's symptoms of depression and that he reported having a similar episode of depression between 1999 and 2005, which was treated pharmacologically with a degree of remission.  The Veteran believed his mental health began to worsen following his retirement in November 2007.  The examiner stated that the pattern and frequency of depression symptoms indicated major depressive disorder.  The examiner opined that it was not likely that the Veteran's depression was caused by or related to his service-connected diabetes mellitus, type II.  He explained that the Veteran's diabetes had been well controlled with medication for the past 7 or 8 years.  Further, the Veteran reported an episode of depression between 1999 and 2005 followed by a degree of remission until he retired in 2007.  The examiner opined that it was probable that the exacerbation of symptoms was mostly attributable to difficulty adjusting to retirement rather than to proposed effects of diabetes.

In the April 2014 addendum opinion, the examiner concurred with the September 2009 examiner's opinion.  Based on a full review of medical records, she found that it is less likely than not that depression is associated with service-connected diabetes.  She noted that the January 2011 VA examination was not suggestive of a relationship among depressive symptoms and diabetes, and collateral treatment records are not supportive of such a relationship.

Consequently, the Board finds that the preponderance of the evidence is against a finding of service connection for depressive disorder on a secondary basis.  The competent evidence does not suggest any relationship, causal or otherwise, between diabetes mellitus, type II and depressive disorder.  

Based on the foregoing, the Veteran's claim must be denied.  The evidence shows no diagnosis of PTSD based on the DSM-IV criteria and there is no nexus between depressive disorder and service or a service-connected disability.  Since the evidence is not in equipoise, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.






ORDER

Service connection for an acquired psychiatric disorder, to include as secondary to service-connected diabetes mellitus, type II, is denied.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


